Case 2:18-cv-02706-JMA-AYS Document 17 Filed 12/29/20 Page 1 of 3 PageID #: 133




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X       For Online Publication Only
 TRUSTEES OF THE UNITED PLANT AND
 PRODUCTION WORKERS LOCAL 175
 BENEFITS FUNDS,
                                                                              ORDER
                                     Plaintiff,                               18-CV-2706 (JMA)(AYS)

                         -against-                                                          FILED
                                                                                            CLERK
 HUDSON HILLS CONTRACTING, LLC,                                                 12/29/2020 12:37 pm
 ROBIN MIKET, AND JOHN DOE COMPANY,
                                                                                  U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
                                     Defendants.                                  LONG ISLAND OFFICE
 ----------------------------------------------------------------------X
 AZRACK, United States District Judge:

         Before the Court is the motion of plaintiff Trustees of the United Plant and Production

 Workers Local 175 Benefits Fund (“Plaintiff”) for default judgment against defendants Hudson

 Hills Contracting, LLC and Robin Miket (“Defendants”).1 For the reasons stated herein, Plaintiff’s

 motion is GRANTED.

                                                  I. DISCUSSION

 A. Defendants Defaulted

         Defendants were properly served in the action, but have not appeared, answered, or

 responded to the instant motion for default judgment, or otherwise defended this action.

 B. Liability

         When a defendant defaults, the Court is required to accept all the factual allegations in the

 complaint as true and draw all reasonable inferences in the plaintiff’s favor.                       Finkel v.

 Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether


 1
    Plaintiff does not purport to seek default judgment against defendant John Doe Company, which appears to be a
 fictitious company. The claims against John Doe Company are dismissed without prejudice.
Case 2:18-cv-02706-JMA-AYS Document 17 Filed 12/29/20 Page 2 of 3 PageID #: 134




 the allegations in the complaint establish the defendant’s liability as a matter of law. Id. Here,

 Plaintiff brings claims for breach of the Settlement Agreement. (ECF No. 1.) In light of the

 Confession of Judgment, (ECF No. 15-7), the Court finds that the allegations in the complaint are

 sufficient to establish Defendants’ liability.

 C. Damages

          “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

 allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

 Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

 182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

 Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

 inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

 Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

 Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that the exhibits

 attached to the Palmieri Declaration, (ECF No. 15), including the Confession of Judgment,

 establish damages of $300,000.00, attorneys’ fees and costs of $4,157.50, and post-judgment

 interest at a rate of 10%.2

                                               II. CONCLUSION

          The Clerk of Court is respectfully directed to enter judgment against Defendants for

 damages of $300,000.00, attorneys’ fees and costs of $4,157.50, and post-judgment interest at a




 2
   The Court’s damages award is calculated based on the Notice of Motion, (ECF No. 14), the Palmieri Declaration,
 (ECF No. 15 at 1), and the conclusion of the memorandum of law, (ECF No. 16 at 9). The Court notes a discrepancy,
 however, in that at other points in the filings, Plaintiff references an entitlement to liquidated damages. (See, e.g.,
 ECF No. 15 at 5, ECF No. 16 at 3.)
                                                           2
Case 2:18-cv-02706-JMA-AYS Document 17 Filed 12/29/20 Page 3 of 3 PageID #: 135




 rate of 10%. Plaintiff is also directed to serve a copy of this Order on Defendants and file proof

 of service on ECF within seven (7) days. The Clerk of Court is directed to close this case.

 SO ORDERED.

 Dated: December 29, 2020
        Central Islip, New York

                                                      /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
